Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Arguments are moot as they do not apply to the new references used herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2005293946 to Harada in view of DE 69932232 to Matthies et al. (Matthies). 
Regarding Claim 1, Harada teaches a color filter substrate, comprising: 
a color filter base 6; 
a plurality of black matrixes BM disposed on the color filter base; and 
a plurality of color resists 61 each disposed on the color filter base and between adjacent black matrixes, and a height of the black matrixes is greater than a height of the color resists (see Fig. 5).  
Harada does not explicitly teach that each of the color resists has a wrinkled surface to increase a light scattering angle. However, in analogous art, Matthies teaches that a color filter 121 may be textured [0036].  It would have been obvious to the person of ordinary skill at the time of filing to include the teaching of Matthies to enhance the contrast of the display because ambient light passing through the filter and reflected from the display material passes through the filter twice while light from the active pixel elements passes through the filter only goes through once, as taught by Matthies in the quoted section.

Regarding Claims 3 and 4, Harada and Matthies teach the color filter substrate as claimed in claim 1, but do not explicitly teach that each of the black matrix matrixes has a bottom surface and a top surface, the bottom surface of the black matrix is in contact with a surface of the color filter base, and a width of the bottom surface of the black matrix is greater or less than a width of the top surface of the black matrix.  
However, mere changes in shape do not differentiate over the prior art (MPEP 2144.04(IV)(B)).  In this case, Applicants explicitly admit in [0038] of their specification that the shape is not critical to the invention:
“In this step, since the black matrix 143 with a greater height can be formed to prevent interferences between adjacent scattered light, it may generate a taper during photolithography and etching processes, so that a width of a bottom surface of the black matrix 143 is greater than a width of a top surface of the black matrix 143, wherein the bottom surface of the black matrix 143 is in contact with a surface of the color filter base 141. It can be understood that the black matrix 143 may have different shapes due to different manufacturing methods, so in another embodiment, the width of the bottom surface may be less than the width of the top surface of the black matrix 143.” (Emphasis added)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666. The examiner can normally be reached Mon-Fri 8:00- 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EVREN SEVEN/Primary Examiner, Art Unit 2812